GUYNN was found guilty of vagrancy in police court and also on appeal to the county court. He was sentenced to jail and brings the case here for review. Following defendant's brief on application for supersedeas, counsel for the city filed a written consent that the judgment be reversed and the cause remanded for a new trial. It amounts to a confession of error, but Guynn objects to any reversal except with instructions to dismiss the action on the ground that the evidence discloses that the is not guilty of the offense charged. Our examination of the record convinces us that this proposition presents an open question. The judgment therefore will be reversed and the cause remanded for a new trial. *Page 389